DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Request for Information under 37 CFR 1.105
No IDS was filed for this application. The applicant and/or the assignee of this application are required under 37 CFR 1.105 to provide the following information that the examiner has determined is reasonably necessary to the examination of this application (see MPEP §§ 704.10 - 704.13). In response to this requirement, please provide a copy of any related and pertinent information, such as non-patent literature, published application(s) or patent(s) (U.S. or foreign), that was used to assist in the drafting of this application. The applicant is reminded of the duty to disclose information that is material to patentability (see 37 CFR § 1.56).  A complete reply to the instant Office action must include a complete reply to this requirement. The time period for reply to this requirement coincides with the time period for reply to the instant Office action.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “refill/reload wafers” in claim 3, the “pre-filled/sealed reagent vial wafers” in claim 4, a “lock means” to perform the function of securing the rack in place under the pipettor to a support surface to maintain positional accuracy for subsequent operation(s) as recited in claim 14, and “a device configured for positive selection sample preparation” recited in claim 16 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claims as drafted are replete with broad, functional, vague and confusing language.
Claim 1 recites the term "near", which is a relative term which renders the claim indefinite.  The term "near" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  It is not clear what applicant considers “near contact” since the distances between the magnet and the side wall of the vial have not been set forth in the claims and/or specification.
Claim 1, line 5, recites “at least one slidable magnet disposed for contact or near contact with a side wall of a vial, the magnet comprising at least one of a motor actuator, manual actuation, or nests mate-able with the pipettor heads wherein the more than one a motor actuator, manual actuation, or nests mate-able with the pipette head”. 
Also it is unclear what applicant means by the phrase “nest mate-able”. This is confusing and indefinite. 
Claim 1, line 7 recites “the pipettor heads”. This lacks antecedent basis in the claim. 
Claim 2 recites a pipette disposal position(s) accessible by the pipettor for changing out of pipettes between fill, empty, washing, mixing, and magnet movement operations.  A “position” is an area in space.  This does not indicate structure. Clarification is required.
Claim 2 also recites the functional recitation that “the disposal position is accessible by the pipettor for changing out of pipettes between fill, empty, washing, mixing, and magnet movement operations has not received patentable weight for the reasons delineated above”.  The “pipettor” is not positively recited as part of the rack.  Thus, it is unclear whether applicant intends for the pipettor to be given patentable weight.  The examiner recommends applicant positively recite “the pipettor” as part of the rack.
Claim 3 recites “standard pipet tip refill/reload wafers”. It is unknown what structure is included/excluded from this limitation as it not a common term of the art, nor does the specification clarify the matter. 
Furthermore, the term "easily", as used in claims 3 and 4, is a relative term which renders the claim indefinite.  The term "easily" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  It is not clear what applicant considers “easily” snapping into the rack. 
Claim 5 recites “the supply vial positions may include sample of interest vials, washing solution vials, reagent vials and magnetic bead suspension vials”.  These elements are not positively recited as part of the rack.  However, claim 5 attempts to limit the vial positions, which is confusing and indefinite.  The examiner recommends applicant positively recite “the supply vials” themselves as the term “position” is merely an area in space.
Claims 6 and 7 recite “the positions”, which lack antecedent basis in the claims.  The examiner is not sure whether these refer to the “plurality of defined positions” in claim 1 or not.  The examiner recommends applicant change “the positions” in claims 6 and 7 to “the plurality of defined positons”.   
Claim 8 recites the rack positions are arranged wherein the vial positions are arranged linearly with the spacing compatible with the spacing on a multi-channel manual pipettor and positions are in parallel with spacing compatible with a corresponding number of parallel pipettor heads configured to allow parallel operation on multiple vials and pipettes.  The “manual pipettor” is not positively recited and therefor it is not clear what the rack positions are defined relative to.  The examiner recommends applicant positively recite the “manual pipettor”.
Claim 11 recites “the magnets”.  However the magnets do not agree in number with the “at least one slidable magnet”, which given the breath of the claim can be interpreted as a single magnet.
Claim 12 recites “the parallel pipette machine heads”.  This lacks antecedent basis.
Claim 15 recites the magnets are configured for “negative selection preparation”.  How are magnets configured for a method? Furthermore, it is not clear from the claim what steps are included/excluded from a “negative selective preparation” and the examiner will not import limitations from the specification.
Claim 16 recites the rack is mate-able to a device configured for positive selection sample preparation.  How is rack mate-able to a device configured for positive selection sample preparation?  Furthermore, it is not clear from the claim what steps are included/excluded from a “positive selective sample preparation” and the examiner will not import limitations from the specification.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-16, as best understood, are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Barbee et al. (US 2013/0011880; hereinafter “Barbee”).
As to claim 1, Barbee teaches a rack for magnetic bead-based sample preparation comprising:
a mounting surface (reads on platform 4); (note the functional recitation “for vials and pipettes wherein the rack is configured to hold pipette tips and a combination of sample and supply vials at a plurality of defined positions compatible with at least one pipettor” does not distinguish the claimed mounting surface from the platform of Barbee as the platform is capable of holding any type of element, furthermore, that the recited “pipette tips, sample vials, supply vials and pipettor” are not considered as part of the claimed device structure and is therefore not given patentable weight. The Court has held that "[e]xpressions relating the apparatus contents thereof during an intended use operation are of no significance in determining the patentability of the apparatus claim." See Ex parte Thilbault, 164 USPQ 666, 667 (Bd. Pat. App. & Inter.1969) and Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987). For apparatus claims, if the prior art structure is capable of performing the intended use, then it meets the claim. Apparatus claims must be structurally distinguishable from the prior art in terms of structure, not function. The manner of operating an apparatus does not differentiate an apparatus claim from the prior art, if the prior art apparatus teaches all of the structural limitations of the claim (see MPEP § 2114 & § 2173.05(g));
at least one slidable magnet 5 disposed for contact or near contact with a side wall of a vial 3, the magnet comprising at least one of a motor actuator, manual actuation, or nests mate-able with the pipettor heads wherein the pipettor actuates the magnets, configured to be slid adjacent to and away from at least one vial.
As to claim 2, Barbee teaches a pipette disposal position (the nebulous term “position” reads on area in space such as the position of the receptacle and container 17).  The functional recitation that the disposal position is accessible by the pipettor for changing out of pipettes between fill, empty, washing, mixing, and magnet movement operations has not received patentable weight for the reasons delineated above.  As discussed above, the “pipettor” is not positively recited and therefor does not serve to distinguish over the prior art.
As to claims 3 and 4, Barbee teaches an empty compartment where standard pipet tip refill/reload wafers easily snap into the rack for multiplexed sterile refilling of pipet tips (the term “compartment” can reasonably read on the receptacle and container 17).  Also the recitation “for multiplexed sterile refilling of the pipet tip” is considered a functional recitation and does not serve to distinguish over the prior art for reasons delineated above.
As to claim 5, the supply vial positions have not been given patentable weight as the vials and/or the positions have not been positively recited.  Nevertheless, Barbee teach vials 3 which “may” include sample of interest vials, washing solution vials, reagent vials and magnetic bead suspension vials.  Furthermore, the term whereby a limitation “may” perform a function is not a positive limitation but only requires the ability to so perform.  It does not constitute a limitation in any patentable sense.  
As to claims 6 and 7, Barbee teaches the positions (area which hold the vials 3) are compatible with a manually operated or an automated liquid handler pipettor 11. Again note: the “positions” and “pipettor” have not been positively recited and therefore do not serve to distinguish over the prior art.
As to claims 8 and 9, Barbee teaches the rack positions (area which hold the vials 3) are arranged wherein the vial positions are arranged linearly and parallel (see Figs. 1A-2).  The “manual pipettor” and “parallel automated pipettor heads” are not positively recited and therefor it is not clear what the rack positions are defined relative to.  The examiner recommends applicant positively recite the “manual pipettor” and the “parallel automated pipettor heads”.
As to claim 10, Barbee teaches at least one additional slidable magnet 5 or set of magnets, disposed to at least one of be positionable to another side of the parallel sample preparation vials or positionable to a second set of parallel vials (see par [0065] et seq.)
As to claim 11, Barbee the magnets are contoured to match the shape of at least one type of vial (see Fig. 1A).
As to claim 12, Barbee teaches the magnets are disposed within a movable sled (see para [0080] et seq.), which necessary would slide on rails.
As to claim 13, Barbee teaches the vial positions 3 are linearly arranged in parallel rows with the spacing between the rows set by the separation of the parallel pipette machine heads (see Fig. 2).
Claim 14 is considered a functional/process limitation which does not further limit the apparatus claim.  Nevertheless, it is clear the rack 3 of Barbee is locked in place under the pipettor to a support surface 4 to maintain positional accuracy for subsequent operation.
Claim 15 recites the magnets are configured for negative selection preparation.  As discussed above the “negative selective preparation” appears to relate to steps performed by the rack and therefor do not serve to distinguish over the prior art.  Furthermore, the examiner will not import limitations from the specification.
Claim 16 recites the rack is mate-able to a device (reads on platform 4) configured for “positive selection sample preparation”. As discussed above the “positive selection sample preparation” appears to relate to steps performed by the rack and/or device and therefor do not serve to distinguish over the prior art.  Furthermore, the examiner will not import limitations from the specification.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-16 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of copending Application No. 16/510,949. Although the claims at issue are not identical, they are not patentably distinct from each other because both recite a rack for magnetic bead-based sample preparation comprising: a mounting surface for vials and pipettes, at least one slidable magnet disposed for contact or near contact with a side wall of a vial, the magnet comprising at least one of a motor actuator, manual actuation, or nests mate-able with the pipettor heads wherein the pipettor actuates the magnets, configured to be slid adjacent to and away from at least one vial.  Therefore, the scope of the instant claims and the ‘949 application overlap and thus they are obvious variant of one another.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to P. Kathryn Wright whose telephone number is (571)272-2374.  The examiner can normally be reached on Monday-Thursday 5:30am-3pm EST.
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill A Warden can be reached on 571-272-1267.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Kathryn Wright/           Primary Examiner, Art Unit 1798